On December 12, 2003, the defendant was sentenced to the following: Count I: Criminal Production or Manufacture of Dangerous Drugs, a Felony: Sixty (60) years in the Montana State Prison, with Twenty (20) years suspended; Count II: Operation of Unlawful Clandestine Laboratory, a Felony: Twenty-Five (25) years in the Montana State Prison; Count III: Criminal Possession of Dangerous Drugs With Intent to Distribute, a Felony: Twenty (20) years in the Montana State Prison; Count IV: Criminal Possession of Precursors to Dangerous Drugs, a Felony: Twenty (20) years in the Montana State Prison; and CountV: Failure to Register as a Sexual or Violent Offender, a Felony: Five (5) years in the Montana State Prison. Counts I - IV are to be served concurrently. Count V is to run consecutively to Counts I — IV.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mathew Stevenson. The state was represented by Geoffrey Mahar.
*63DATED this 21st day of July, 2004.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that this sentence shall be modified as follows: Condition #18 of the Amended Judgment filed on May 4, 2004, shall be removed; Count V shall run concurrently with the sentences imposed in Counts I - IV; any requirement to pay restitution shall be removed.
Hon. Ted L. Mizner, District Court Judge.